Citation Nr: 1528125	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  05-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based in individual unemployability. 


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to August 1971.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the Veteran's claim of entitlement to service connection for bilateral upper extremity neuropathy in April 2009.  Based on a January 2010 Joint Motion for Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court) remanded the Veteran's service connection claim for bilateral upper extremity neuropathy.  The Board again denied the Veteran's claim of entitlement to service connection for bilateral upper extremity neuropathy in February 2013.  In July 2013, counsel for the Veteran filed a notice of death.  Subsequently, the Veteran's surviving spouse filed a motion to be substituted as the Appellant in this appeal, which was granted in January 2014.  In August 2014, the Court vacated the Board's February 2013 decision and again remanded the Veteran's claim of entitlement to service connection claim for bilateral upper extremity neuropathy.  

The issue of entitlement to a TDIU is addressed in the remand portion of the decision below.


FINDING OF FACT

The probative evidence of record shows that the Veteran's bilateral upper extremity neuropathy was related to his service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

The Veteran's bilateral upper extremity neuropathy was proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2004, the Veteran filed a claim of entitlement to service connection for bilateral upper extremity neuropathy, which was denied in a March 2005 rating decision and confirmed by the Board in April 2009.  Based on a January 2010 Joint Motion, the Court remanded the Veteran's service connection claim for bilateral upper extremity neuropathy.  In March 2011, the Board remanded the claim to the RO for further development.  The Board again denied the Veteran's claim of entitlement to service connection for bilateral upper extremity neuropathy in February 2013.  In July 2013, counsel for the Veteran filed a notice of death and withdrew as counsel.  Subsequently, the Veteran's surviving spouse filed a motion to be substituted as the Appellant in this appeal, which was granted in January 2014.  In August 2014, the Court vacated the Board's February 2013 decision and again remanded the Veteran's service connection claim for bilateral upper extremity neuropathy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

In an August 2004 rating decision, service connection was granted for diabetes mellitus, type II, with diabetic neuropathy of both lower extremities.  The Appellant asserts that the Veteran's bilateral upper extremity neuropathy was proximately caused by or aggravated by his service-connected diabetes mellitus, type II.  

A July 2004 VA treatment record indicates that the Veteran reported constant burning pain and numbness in the feet for approximately ten years.  The diagnosis was peripheral neuropathy of the lower extremities.  The treatment provider also noted that the Veteran "has numbness in the hands also with the diabetic neuropathy, but in addition he also seems to have carpal tunnel syndrome."  The treatment provider ordered nerve conduction studies of the upper extremities.  In November 2004, the Veteran underwent upper extremity nerve conduction studies.  The record contains the results of that study, but no diagnosis was rendered, and the fields labeled "impression" and "conclusion" are blank.

During a January 2005 VA examination, the Veteran reported symptoms of numbness in both arms from the hands to the shoulders, which worsened with gripping and sleeping.  The examiner noted that the Veteran recently underwent an electromyography (EMG) nerve conduction study, which was interpreted as being an abnormal study showing findings compatible with a median neuropathy at both wrists seen in carpal tunnel syndrome.  A physical examination revealed decreased discrimination between sharpness and dullness from the upper arm through the hand, bilaterally, and scattered areas of diminished sensation to light touch in the upper extremities.  Grip strength was a four out of five, bilaterally, and muscle strength was otherwise normal.  The examiner provided a diagnosis of peripheral neuropathy and indicated that it was "likely unrelated to the [V]eteran's diabetes since his neuropathy preexisted the diabetes by 10 to 12 years[,] and according to the EMG nerve conduction study he was diagnosed as having a median neuropathy, i.e., carpal tunnel syndrome in both wrists."

A January 2007 VA Agent Orange examination report indicates that the Veteran had diagnoses of "bilateral carpal tunnel syndrome by nerve conduction testing" and diabetic neuropathy.  The examiner indicated that the Veteran's only neurological abnormalities included symptoms of carpal tunnel syndrome and neuropathy, "which [were] bilateral, stocking-glove, and involve[d] the legs below the knee."  

An April 2007 VA primary care nursing note indicates that the Veteran reported constant pain in his arms, legs, and feet, without any alleviating factors.  The nurse advised the Veteran to discuss the pain with his primary care physician during his appointment that day.  The record does not indicate whether the Veteran discussed his arm pain with his primary care physician; however, diabetic neuropathy was included among the diagnoses on the Veteran's active problem list that day.  

In June 2007, the Veteran submitted the following letter from a VA physician:

I have reviewed [the Veteran's] chart at his request.  He was seen by a neurologist and diagnosed with peripheral neuropathy [in May 2004]. . . . He has continued with a diagnosis of diabetic neuropathy since that date and has been tried on multiple medications.  I believe the diagnosis of diabetic peripheral neuropathy has been well established.

A July 2007 VA primary care nursing note indicates that the Veteran complained of "chronic episode of numbness [and] tingling sensation to both arms and pain in his right shoulder."  The nurse advised the Veteran to discuss the pain with his primary care physician during his appointment that day.  The Veteran's primary care physician refilled the Veteran's medications and gave him exercises for his shoulder.  The record does not indicate whether the Veteran discussed his complaint of numbness and tingling in both arms with his physician.  

An August 2011 VA examination report indicates that the Veteran had symptoms attributable to a peripheral nerve condition in the upper extremities, including moderate pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing revealed elbow flexion and extension were four out of five, bilaterally; wrist flexion and extension were three out of five, bilaterally; grip was a three out of five, bilaterally; and pinch was a three out of five, bilaterally.  Bicep and tricep reflexes were hypoactive, bilaterally.  A sensory exam revealed decreased sensation in the hand and fingers, and a Phalen's sign was positive.  The examiner noted that EMG studies performed on the upper extremities in November 2004 revealed bilateral carpal tunnel syndrome and bilateral diabetic neuropathy of the lower extremities.  The examiner opined that the Veteran's service-connected diabetes mellitus, type II, did not cause or aggravate the Veteran's carpal tunnel syndrome of the upper extremities.

In May 2012, the August 2011 VA examiner provided the following addendum opinion:

Carpal tunnel syndrome is associated with repeated wrist function causing local swelling with pressure on the median nerve as a result.  The condition was not aggravated beyond its natural progression by the service-connected diabetes mellitus.

The evidence of record contains conflicting competent medical opinions addressing the question of whether the Veteran's upper extremity neurological symptoms were caused by his service-connected diabetes mellitus, type II.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns little probative value to the opinion of the January 2005 VA examiner.  In opining that the Veteran's upper extremity peripheral neuropathy was unrelated to the Veteran's diabetes mellitus, type II, the examiner relied on the fact that the Veteran's neurological symptoms preexisted his diabetes diagnosis by approximately 10 to 12 years.  However, VA treatment records show that when the Veteran first received a diagnosis of diabetic neuropathy of the lower extremities, he reported a constant burning pain and numbness in the feet for approximately ten years.  All subsequent VA treatment records unambiguously contain a diagnosis of diabetic neuropathy in the lower extremities, and service connection was granted for peripheral neuropathy of both lower extremities, secondary to the Veteran's service-connected diabetes mellitus, type II.  Thus, every medical professional who treated the Veteran agreed that he had a diagnosis of lower extremity diabetic neuropathy related to his service-connected diabetes mellitus, despite his assertion that his neurological symptoms had an onset approximately 10 years before his diabetes diagnosis.  Accordingly, the Board assigns little probative value to the January 2005 VA examiner's opinion, as the rationale appears to contradict all of the other medical opinions of record.

The Board assigns little probative value to the August 2011 and May 2012 VA examiner's opinions.  It is unclear whether the examiner excluded peripheral neuropathy of the upper extremities as a diagnosis or whether the examiner was offering an additional diagnosis of carpal tunnel syndrome of the upper extremities.  Notably, the examiner did not address the July 2004 VA treatment record indicating that the Veteran had "numbness in the hands also with the diabetic neuropathy, but in addition he also seems to have carpal tunnel syndrome."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based on an incomplete or inaccurate factual premise has no probative value).  Also, to the extent that the August 2011 VA examiner intended to opine that the Veteran's diagnosed carpal tunnel syndrome was the cause of the upper extremity neuropathy to the exclusion of a diabetic cause, no rationale was provided to support such an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

A review of the Veteran's VA treatment records indicates that in July 2004, shortly after the Veteran received a diagnosis of diabetic neuropathy of the lower extremities, a treatment provider indicated that the Veteran had "numbness in the hands also with the diabetic neuropathy."  Additionally, the January 2007 VA Agent Orange examination report indicates that the Veteran had diagnoses of bilateral carpal tunnel and diabetic neuropathy.  The examiner indicated that the Veteran's only neurological abnormalities included symptoms of carpal tunnel syndrome and neuropathy, "which [were] bilateral, stocking-glove, and involve[d] the legs below the knee."   The Board finds that a fair reading of this statement indicates that the Veteran's symptoms of diabetic neuropathy had a "stocking-glove" distribution, and therefore, involved the upper extremities.  Moreover, on a several occasions, the Veteran reported chronic pain, tingling, and numbness in both upper extremities from the shoulder to the hand.  Throughout the appeal period, "diabetic neuropathies" was included among the diagnoses on the Veteran's active problem list; however, carpal tunnel syndrome was not listed once.  

Based on the foregoing, the Board finds that the probative evidence of record contains a diagnosis of upper extremity diabetic neuropathy related to the Veteran's service-connected diabetes mellitus, type II.  Thus, service connection for upper extremity peripheral neuropathy, secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for bilateral upper extremity neuropathy, due to a service-connected disorder, is granted.


REMAND

In September 2004, the Veteran filed a claim of entitlement to a TDIU, which was denied in a March 2005 rating decision.  Thereafter, the Veteran perfected an appeal.  The Board remanded the Veteran's TDIU claim for further development in April 2009 and again in March 2011.  In February 2013, the Board denied the Veteran's claim for TDIU.  In August 2014, the Court vacated the Board's February 2013 decision and remanded the TDIU claim for further development.  Specifically, the Court directed the Board to secure a medical opinion discussing the combined effects of the Veteran's service-connected disabilities as they relate to his ability to secure or follow substantially gainful employment prior to his death.  Therefore, on remand, if the Veteran's combined schedular rating is less than total after a disability rating is assigned to his service-connected bilateral upper extremity neuropathy, the RO must obtain an appropriate medical opinion, and the claim of entitlement to a TDIU must be re-adjudicated.

Accordingly, the case is remanded for the following action:

1.  If, and only if, the Veteran's combined schedular rating is less than total after a disability rating is assigned to his service-connected bilateral upper extremity neuropathy, the RO must obtain a medical opinion to determine the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience prior to his death.  The examiner must review the evidence of record, in the form of electronic records, and specify in the examination report that these records have been reviewed.  The examiner must record for clinical purposes a work and educational history.  Based on a review of the record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

2.  After the development requested has been completed, the RO must review the medical opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  If the Veteran's combined schedular rating is less than total, and after completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim of TDIU, to include all relevant evidence submitted since the June 2012 supplemental statement of the case.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


